UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2015 – April 30, 2016 Item 1: Reports to Shareholders Semiannual Report | April 30, 2016 Vanguard Explorer ™ Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 13 Performance Summary. 15 Financial Statements. 16 About Your Fund’s Expenses. 30 Trustees Approve Advisory Arrangements. 32 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2016 Total Returns Vanguard Explorer Fund Investor Shares -1.56% Admiral™ Shares -1.50 Russell 2500 Growth Index -3.05 Small-Cap Growth Funds Average -4.98 Small-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2015, Through April 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Explorer Fund Investor Shares $90.55 $80.61 $0.270 $8.344 Admiral Shares 84.28 74.95 0.383 7.755 1 Chairman’s Letter Dear Shareholder, For the six months ended April 30, 2016, the broad U.S. stock market delivered flat returns. Large-company stocks did a bit better than those of their smaller counterparts, and value stocks outpaced growth stocks. In this environment, Vanguard Explorer Fund returned –1.56% for Investor Shares and –1.50% for Admiral Shares. Stocks in the information technology and financial sectors weighed heaviest on returns. The fund’s benchmark, the Russell 2500 Growth Index, returned –3.05%, and the fund’s peers, on average, had even steeper declines. Please note that as of January, Century Capital Management, LLC, is no longer an advisor to the Explorer Fund. The assets formerly managed by Century have been allocated among three of the fund’s advisors: Arrowpoint Partners, Vanguard Quantitative Equity Group, and Stephens Investment Management Group, LLC. Wellington Management Company llp , Kalmar Investment Advisers, Granahan Investment Management, Inc., and Chartwell Investment Partners, LLC, also continue to serve as advisors to the fund. U.S. stocks traveled a rocky road, finishing the period about even The most recent half year was marked by inconsistency, sharp declines, and even sharper rallies for the domestic equity market. 2 After struggling during the first four months of the period, U.S. stocks rebounded in the final two. Most of the surge came in March as investors cheered the Federal Reserve’s indication that it would scale back its original plan for interest rate hikes in 2016. Continued aggressive stimulus by central bankers in Europe and Asia and a recovery in oil prices also helped. International stocks traced an even rockier path than their U.S. counterparts en route to modestly negative returns. Developed markets, especially Europe, notched weak results, while emerging markets managed a slight advance. Bonds have proved attractive with some help from the Fed The broad U.S. bond market returned 2.82% for the half year. After retreating in November and December, it recorded positive results for each of the next four months. It also received a boost from the Fed’s cautious approach to raising short-term interest rates. The yield of the 10-year U.S. Treasury note closed at 1.83% at the end of April, down from 2.17% six months earlier. (Bond prices and yields move in opposite directions.) Market Barometer Total Returns Periods Ended April 30, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 0.22% 0.34% 10.81% Russell 2000 Index (Small-caps) -1.90 -5.94 6.98 Russell 3000 Index (Broad U.S. market) 0.06 -0.18 10.50 FTSE All-World ex US Index (International) -1.52 -10.65 0.25 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.82% 2.72% 3.60% Barclays Municipal Bond Index (Broad tax-exempt market) 3.55 5.29 5.37 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.10 0.05 CPI Consumer Price Index 0.60% 1.13% 1.25% 3 Even though the Fed raised short-term interest rates a quarter of a percentage point in December, the target rate of 0.25%–0.5% is still very low historically, and it restrained returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 8.72%, helped by foreign currencies’ strength against the dollar in a reversal from the trend of recent years. Even without this currency benefit, however, their returns were solid. Both tech and financial stocks weighed on the fund’s performance The Explorer Fund’s advisors seek out smaller U.S. companies that they believe offer the best promise of above-average growth. For the most recent six months, the fund’s holdings held up better than those in the Russell 2500 Growth Index. The advisors continued to concentrate the fund in five of the ten industry sectors—information technology, health care, industrials, consumer discretionary, and financials. The fund’s largest sector, information technology, was the most notable detractor. Although general weakness in the industry led to disappointing results across the board, stocks of software and internet companies weighed most heavily on the fund. Financial stocks were another drag on performance as the fund lost ground in most areas of the sector. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Explorer Fund 0.49% 0.35% 1.36% The fund expense ratios shown are from the prospectus dated February 25, 2016, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2016, the fund’s annualized expense ratios were 0.47% for Investor Shares and 0.34% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Small-Cap Growth Funds. 4 Do U.S.-based multinationals provide enough global diversification? Some investors believe that their portfolios get enough exposure to international stocks through their holdings in large-capitalization, multinational U.S. companies such as the ones represented in the Standard & Poor’s 500 Index. After all, those firms generated almost half of their total sales outside the United States in 2014.* However, international exposure based only on a broad index of U.S.-based companies would be patchy at best. The near-even split of domestic and foreign sales for S&P 500 companies is an average; when you look at individual sectors, a different picture emerges. Information technology firms earned the highest percentage of sales abroad (almost 60% in 2014). Utilities and telecommunication services, which tend to operate regionally or nationally, generated the least overseas revenue. As the chart below shows, such a portfolio would also differ significantly from a broadly diversified global portfolio in some sector weightings. It would, for example, have more exposure to IT and health care stocks and considerably less to materials and financials. The bottom line: Large-cap U.S. stocks can give you a degree of exposure to international economic and market forces, but not to the same extent as a combination of both U.S. and non-U.S. stocks. S&P 500 Index sector weightings vary from those of global stocks (Differences in percentage points) Notes: Data are 12-month-average sector weightings as of March 31, 2016. Global stocks are represented by the FTSE All-World Index. Sources: Vanguard calculations, based on data from S&P Dow Jones Indices LLC and FTSE International Limited. * All S&P 500 Index and sector revenue data are from S&P Dow Jones Indices LLC for 2014. There are additional risks when investing outside the United States, including the possibility that returns will be hurt by a decline in the value of foreign currencies or by unfavorable developments in a particular country or region. 5 Although health care hurt absolute returns, the fund’s holdings in the sector, especially biotechnology stocks, held up considerably better than those in the index. Consumer discretionary and industrials were additional bright spots relative to the index. You can find more information about the Explorer Fund’s performance and positioning in the Advisors’ Report that follows this letter. Whether a fund is index or active, low costs and talent matter If you listen to some pundits, you might think index and actively managed investing are incompatible opposites. We at Vanguard don’t see it that way. To us, it’s not index versus active. In fact, depending on your goals, it could well be both. Vanguard is a pioneer in index investing. In 1976, we opened the first index mutual fund, giving shareholders an opportunity to track the performance of the S&P 500 Index. But our roots in active management—which aims to choose investments that will outperform the market—go back to the 1929 launch of what became Vanguard Wellington ™ Fund. Our index and active funds share important traits. Both are low cost, and as their assets grow, we can take advantage of the economies of scale by further reducing fund expense ratios. That allows you to keep more of your fund’s returns. And low costs aren’t the whole story. Talent and experience are vital regardless of a fund’s management style. When it comes to indexing, portfolio managers in our Equity Index Group and Fixed Income Group have honed their expertise over decades. That wisdom helps our index funds meet their objectives of closely tracking their benchmarks. Our active funds, too, benefit from world-class managers—both our own experts and premier money managers we hire around the globe. There’s no guarantee that active management will lead to market-beating results, but the combination of talent and low costs can give investors a better chance of success. If you’d like to know more, see Keys to Improving the Odds of Active Management Success and The Case for Index-Fund Investing , available at vanguard.com/research. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 16, 2016 6 Advisors’ Report For the six months ended April 30, 2016, Vanguard Explorer Fund returned –1.56% for Investor Shares and –1.50% for Admiral Shares. Your fund is managed by seven independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table that begins on page 11. The advisors have provided the following assessment of the investment environment during the past six months and the notable successes and shortfalls in their portfolios. Please note that the Granahan and Kalmar discussions refer to industry sectors as defined by Russell classifications rather than the Global Industry Classification Standard used elsewhere in this report. These comments were prepared on May 20, 2016. Wellington Management Company llp Portfolio Managers: Kenneth L. Abrams, Senior Managing Director and Equity Portfolio Manager Daniel J. Fitzpatrick, CFA, Senior Managing Director and Equity Portfolio Manager For the six months ended April 30, 2016, small- and mid-capitalization stocks returned –3.05%, as measured by the portfolio’s benchmark, the Russell 2500 Growth Index. The utilities and telecommunication services sectors posted the index’s largest positive returns; energy and health care performed worst. Our bottom-up stock selection decisions were helpful in consumer discretionary, health care, industrials, and consumer staples. Our position in U.S.-based film company DreamWorks Animation was the portfolio’s top contributor to relative and absolute performance. The firm surprised on profitability early in the period, and results were better across the board for consumer products, television, and new media. More recently, rumored talks of a merger with Comcast and a concerted effort by the company to de-risk its balance sheet have elevated the stock price. We trimmed the position on strength. Relative performance was hindered by weak stock selection in telecommunication services and materials. Our overweight allocation to the energy sector (a result of our bottom-up stock selection process) also detracted, as energy was the benchmark’s biggest laggard during the six months. Pharmaceutical company PTC Therapeutics was the portfolio’s largest relative detractor. Share prices slid after the company received a Refuse to File letter from the Food and 7 Drug Administration for its drug Translarna. The application for the drug, meant to combat Duchenne muscular dystrophy, was deemed insufficiently complete to permit a substantive review. This was a new position during the period, and we continue to hold the stock. Kalmar Investment Advisers Portfolio Managers: Ford B. Draper, Jr., President, Chief Investment Officer, and Co-Leader of the Investment Team Dana F. Walker, CFA, Portfolio Manager and Co-Leader of the Investment Team World markets panicked in January and early February because of rising recession fears emanating from China and by extension including the United States. Markets then recovered in a V-shaped reversal after reassuring economic data and supportive signals from the Federal Reserve. Although a gradual slowing here and abroad is once again raising concerns, we believe that slow but steady growth is likely to continue, at least in the United States. If so, corporate earnings growth and positive equity returns should be achievable, particularly since most low-quality excesses in our market were substantially corrected in the early-2016 decline. Our portfolio benefited most from our health care and energy holdings, which advanced while these sectors declined in the benchmark. We were most handicapped by our financial services and producer durables stocks. Our most conspicuous successes were in the exciting biotechnology and health care fields, including Medivation, Ligand, Inogen, and West Pharmaceutical Services. Other individual winners from various sectors included Texas Roadhouse, Michaels Stores, PDC Energy, and Trex Company. Underperformers included Alliance Data Systems, The Advisory Board Company, comScore, United Natural Foods, and Encore Capital Group. Granahan Investment Management, Inc. Portfolio Managers: Gary C. Hatton, CFA, Co-Founder and Chief Investment Officer Jane M. White, Co-Founder, President, and Chief Executive Officer Jennifer M. Pawloski, Vice President In the last six months, the stock market transitioned away from conceptual, pioneer-type names. This shift benefited the portfolio’s core growth and special situation holdings, which provide investors with visibility into a company’s management, business-model quality, and long-term growth prospects. These quality companies appear to be well-situated at a time when fears of recession have subsided, strong employment numbers have been reported, and the Federal Reserve has delayed hiking interest rates. Our positioning away from pioneer biotech names hurt performance last year but paid off handsomely over the last six months. 8 Life science systems company Bruker Corporation was our top performer. Stock selection in the energy sector was strong. Our worst sector was producer durables, where industrial distributors and transporters were under pressure from the macroeconomic struggles of their commodity-linked customers. Technology companies, particularly those selling software as a service, were hit hard during the downdraft at the beginning of 2016, probably because of higher valuations. Since then, many of these firms have recovered. Arrowpoint Partners Portfolio Managers: Chad Meade, Partner Brian Schaub, CFA, Partner Volatility led the charge during the past six months. Over a short time, the Russell 2500 Growth Index experienced a 20% correction followed by a 20% rally. Investors grappled with the current state of the U.S. and global economies, Federal Reserve interest-rate policy, commodity prices, and corporate earnings. Our strategy aims to take advantage of market volatility, and we were pleased to deliver on our key objectives of 80% downside protection and 100% upside participation. Our focus remains on companies with strong competitive advantages and stable business models that we believe have the potential to create value for investors over time. Positive contributions in consumer discretionary, our strongest sector, came from Sally Beauty Holdings and Tumi. Another top performer was MSC Industrial Direct. The financial and energy sectors hurt results. Financial firms LPL Financial and WisdomTree Investments detracted, as did energy company telecommunications provider RigNet. Stephens Investment Management Group, LLC Portfolio Manager: Ryan E. Crane, CFA, Chief Investment Officer Volatility rose in the last six months as investors dealt with increased uncertainty on multiple economic fronts. Already low and falling interest rates, a weaker U.S. dollar, and rebounding crude oil prices contributed to the noise. At the same time, earnings growth slowed across the board. We believe this combination of events is significant and is resulting in a change of market leadership. Despite challenges in the previous period, our positioning in energy allowed us to benefit from bottoming crude prices. Similarly, although our limited and selective biotechnology exposure had earlier worked against us, we were rewarded this time for owning profitable, high-quality issuers. In fact, biotech holdings were our biggest relative contributors. 9 Our exposure to software companies, especially those in network security, was a net drag on performance. We have narrowed our focus among these firms and reduced our network security holdings. However, we continue to believe that long-term fundamentals justify our exposure here. Vanguard Quantitative Equity Group Portfolio Managers: Michael R. Roach, CFA James P. Stetler, Principal Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies For the fiscal half year, our stock selection models effectively identified industry group leaders. The strongest contributions came from our valuation and quality models; our sentiment and management decision models were slightly negative. Stock selection was positive in six of the ten sector groups. Our choices in health care and materials contributed the most to relative returns. Health care companies Bruker Corporation and Amedisys performed well. In materials, Koppers, Trinseo, and Ryerson Holding Corporation drove results. Our selections in consumer discretionary and energy detracted. Outerwall and American Axle & Manufacturing under-performed in consumer discretionary, and CVR Energy and Teekay Corporation disappointed in energy. Chartwell Investment Partners, LLC Portfolio Manager: John A. Heffern, Managing Partner and Senior Portfolio Manager The equity markets staged a strong and rapid rally after mid-February, offsetting the steep losses of late last year. Against this backdrop, our portfolio decisions steadfastly reflected our bias toward quality, leadership, defensible margins, and a pattern of successful execution around growth-oriented business models. Heartland Payment Systems was our top contributor. After posting solid revenue growth and margin expansion, this payment and payroll processing company agreed to be acquired by Global Payments. H&E Equipment Services, which offers integrated heavy industrial equipment services, also boosted results. Improvements in energy sentiment and perceived capital discipline in the industry helped the stock rebound from depressed levels. TrueBlue, a temporary staffing services provider, was hurt by weakness at one of its largest retail clients and compression of bill and pay-rate spreads. TeamHealth, which offers outsourced physician solutions for hospitals and post-acute providers, underperformed because of a lower earnings contribution from a recent acquisition and concerns over volume growth. 10 Vanguard Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 32 3,419 Conducts research and analysis of individual Company LLP companies to select stocks believed to have exceptional growth potential relative to their market valuations. Each stock is considered individually before purchase, and company developments are continually monitored for comparison with expectations for growth. Kalmar Investment Advisers 15 1,672 Employs a “growth with value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Granahan Investment 14 1,562 Bases its investment process on the beliefs that Management, Inc. earnings drive stock prices and that small, dynamic companies with exceptional growth prospects have the greatest long-term potential. A bottom-up, fundamental approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. In each, the process looks for companies with strong earnings growth potential and leadership in their markets. Arrowpoint Partners 10 1,126 The firm uses in-depth fundamental research to uncover companies that, in its opinion, can control their own economic destiny. It starts by identifying businesses with strong competitive advantages in industries with high barriers to entry, then narrows the focus to companies with large potential markets and high-quality business models focused on the future. Finally, considerations are made for potential downside risk, resulting in a diversified portfolio of between 75 and 100 stocks. Stephens Investment 10 1,088 Employs a disciplined, bottom-up investment selection Management Group, LLC process that combines rigorous fundamental analysis with quantitative screening to identify companies with superior earnings growth potential. The approach screens for core growth stocks and for catalyst stocks. Core growth stocks have strong growth franchises, recurring revenue, and above-average growth rates; catalyst stocks are experiencing changes that could lead to accelerated earnings growth. Vanguard Quantitative Equity 10 1,084 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. 11 Fund Assets Managed Investment Advisor % $ Million Investment Strategy Chartwell Investment Partners, 7 758 Uses a bottom-up, fundamental, research-driven LLC stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. Cash Investments 2 135 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 12 Explorer Fund Fund Profile As of April 30, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEXPX VEXRX Expense Ratio 1 0.49% 0.35% 30-Day SEC Yield 0.18% 0.38% Portfolio Characteristics DJ U.S. Russell Total 2500 Market Growth FA Fund Index Index Number of Stocks 724 1,481 3,887 Median Market Cap $2.6B $4.0B $51.6B Price/Earnings Ratio 34.3x 31.1x 22.0x Price/Book Ratio 2.8x 4.2x 2.7x Return on Equity 13.2% 16.9% 16.8% Earnings Growth Rate 13.8% 14.9% 7.8% Dividend Yield 0.9% 1.0% 2.1% Foreign Holdings 3.4% 0.0% 0.0% Turnover Rate (Annualized) 74% — — Short-Term Reserves 2.0% — — Volatility Measures DJ U.S. Total Russell 2500 Market Growth Index FA Index R-Squared 0.98 0.82 Beta 0.98 1.16 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Cadence Design Systems Inc. Application Software 1.1% Cardtronics Inc. Data Processing & Outsourced Services 0.9 Demandware Inc. Internet Software & Services 0.8 Ultimate Software Group Inc. Application Software 0.7 DSW Inc. Apparel Retail 0.6 Globus Medical Inc. Health Care Equipment 0.6 MGIC Investment Corp. Thrifts & Mortgage Finance 0.6 Ligand Pharmaceuticals Inc. Biotechnology 0.6 West Pharmaceutical Services Inc. Health Care Supplies 0.6 Nasdaq Inc. Specialized Finance 0.6 Top Ten 7.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 25, 2016, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2016, the annualized expense ratios were 0.47% for Investor Shares and 0.34% for Admiral Shares. 13 Explorer Fund Sector Diversification (% of equity exposure) DJ U.S. Russell Total 2500 Market Growth FA Fund Index Index Consumer Discretionary 17.7% 20.2% 13.5% Consumer Staples 2.4 3.5 9.0 Energy 3.5 0.8 6.7 Financials 10.5 10.5 17.8 Health Care 19.1 19.3 14.1 Industrials 18.1 17.0 10.8 Information Technology 23.8 20.5 19.0 Materials 4.0 7.4 3.3 Telecommunication Services 0.7 0.6 2.4 Utilities 0.2 0.2 3.4 14 Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2005, Through April 30, 2016 Note: For 2016, performance data reflect the six months ended April 30, 2016. Average Annual Total Returns: Periods Ended March 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 12/11/1967 -11.07% 7.90% 5.51% Admiral Shares 11/12/2001 -10.96 8.06 5.68 See Financial Highlights for dividend and capital gains information. 15 Explorer Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2016 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value • of Net Shares ($000) Assets Common Stocks Consumer Discretionary DSW Inc. Class A 2,857,660 70,213 0.6% * DreamWorks Animation SKG Inc. Class A 1,228,830 49,055 0.5% * Ulta Salon Cosmetics & Fragrance Inc. 227,665 47,418 0.4% Bloomin’ Brands Inc. 2,462,400 46,047 0.4% * Tenneco Inc. 821,400 43,781 0.4% * LKQ Corp. 1,327,540 42,548 0.4% *,^ 2U Inc. 1,473,292 41,296 0.4% *,1 MarineMax Inc. 1,441,763 27,408 0.3% Consumer Discretionary—Other † 1,503,516 13.9% 17.3% Consumer Staples † 244,450 2.2% Energy † 371,316 3.4% Financials * MGIC Investment Corp. 9,614,898 69,516 0.6% Nasdaq Inc. 1,082,367 66,793 0.6% MarketAxess Holdings Inc. 472,550 58,010 0.5% * Affiliated Managers Group Inc. 265,176 45,165 0.4% Assured Guaranty Ltd. 1,716,440 44,404 0.4% Assurant Inc. 517,436 43,760 0.4% *,1 eHealth Inc. 1,380,405 15,447 0.2% Financials—Other † 741,975 6.9% 10.0% Health Care * Globus Medical Inc. 2,787,918 69,809 0.7% * Ligand Pharmaceuticals Inc. 571,953 69,132 0.6% West Pharmaceutical Services Inc. 962,530 68,532 0.6% * ABIOMED Inc. 573,442 55,704 0.5% 16 Explorer Fund Market Percentage Value • of Net Shares ($000) Assets * Cepheid 1,946,760 55,560 0.5% * Insulet Corp. 1,628,026 54,213 0.5% * ICON plc 753,228 50,903 0.5% * Allscripts Healthcare Solutions Inc. 3,793,820 50,837 0.5% * WellCare Health Plans Inc. 555,440 49,984 0.5% Kindred Healthcare Inc. 3,217,959 47,497 0.4% * athenahealth Inc. 349,754 46,622 0.4% * Alkermes plc 1,094,142 43,492 0.4% * LifePoint Health Inc. 625,621 42,267 0.4% *,1 Imprivata Inc. 2,420,390 29,335 0.3% Health Care—Other † 1,279,513 11.8% 2,013,400 18.6% Industrials * Clean Harbors Inc. 1,335,691 65,983 0.6% * WageWorks Inc. 1,136,494 61,212 0.6% * Genesee & Wyoming Inc. Class A 862,499 56,157 0.5% John Bean Technologies Corp. 988,853 51,559 0.5% MSC Industrial Direct Co. Inc. Class A 644,012 49,911 0.5% 1 H&E Equipment Services Inc. 2,226,164 45,035 0.4% GATX Corp. 957,100 43,969 0.4% * Middleby Corp. 380,225 41,688 0.4% Industrials—Other † 1,501,140 13.8% 1,916,654 17.7% Information Technology * Cadence Design Systems Inc. 4,923,060 114,166 1.0% *,1 Cardtronics Inc. 2,429,936 95,788 0.9% * Demandware Inc. 1,864,586 85,920 0.8% * Ultimate Software Group Inc. 378,854 74,479 0.7% * Euronet Worldwide Inc. 791,341 61,012 0.6% * Cavium Inc. 1,121,701 55,378 0.5% * CoStar Group Inc. 242,012 47,751 0.4% * HubSpot Inc. 1,029,009 45,575 0.4% * M/A-COM Technology Solutions Holdings Inc. 1,085,673 44,393 0.4% * First Solar Inc. 794,568 44,369 0.4% Power Integrations Inc. 888,155 42,853 0.4% * Tyler Technologies Inc. 287,582 42,105 0.4% * Electronics For Imaging Inc. 1,048,712 41,781 0.4% * Alliance Data Systems Corp. 205,218 41,723 0.4% * WNS Holdings Ltd. ADR 1,314,397 41,653 0.4% * WEX Inc. 436,970 41,289 0.4% *,1 Information Services Group Inc. 2,093,515 8,583 0.1% Information Technology—Other † 1,577,251 14.5% 23.1% Materials PolyOne Corp. 1,658,470 59,672 0.5% Minerals Technologies Inc. 816,370 48,901 0.5% Materials—Other † 308,545 2.8% 3.8% Other 2 Vanguard Small-Cap Growth ETF 384,700 46,391 0.4% 2 Vanguard Small-Cap ETF 202,930 23,024 0.2% 3 Other—Other † 3,949 0.1% 0.7% 17 Explorer Fund Market Percentage Value • of Net Shares ($000) Assets Telecommunication Services † 72,625 0.7% Utilities † 21,138 0.2% Total Common Stocks (Cost $9,305,308) 10,592,486 97.7% 4 Coupon Temporary Cash Investments Money Market Fund 5,6 Vanguard Market Liquidity Fund 0.495% 463,835,981 463,836 4.3% Face Maturity Amount Date ($000) Repurchase Agreement Deutsche Bank Securities, Inc. (Dated 4/29/16, Repurchase Value $35,801,000, collateralized by Federal Home Loan Mortgage Corp. 6.000%, 11/15/17, and Government National Mortgage Assn. 3.500%–5.500%, 7/20/37–9/20/45, with a value of $36,516,000) 0.310% 5/2/16 35,800 35,800 0.3% 7 U.S. Government and Agency Obligations † 22,988 0.2% Total Temporary Cash Investments (Cost $522,617) 4.8% 4 Total Investments (Cost $9,827,925) 102.5% Amount ($000) Other Assets and Liabilities Other Assets Investment in Vanguard 911 Receivables for Investment Securities Sold 64,864 Receivables for Accrued Income 2,154 Receivables for Capital Shares Issued 13,464 Other Assets 472 Total Other Assets 81,865 0.8% Liabilities Payables for Investment Securities Purchased (91,665) Collateral for Securities on Loan (208,099) Payables to Investment Advisor (4,973) Payables for Capital Shares Redeemed (21,321) Payables to Vanguard (23,980) Other Liabilities (2,558) Total Liabilities (3.3%) Net Assets 100.0% 18 Explorer Fund At April 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 9,500,838 Overdistributed Net Investment Income (10,044) Accumulated Net Realized Gains 64,157 Unrealized Appreciation (Depreciation) Investment Securities 1,287,185 Futures Contracts 2,234 Foreign Currencies 9 Net Assets 10,844,379 Investor Shares—Net Assets Applicable to 43,399,948 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,498,339 Net Asset Value Per Share—Investor Shares $80.61 Admiral Shares—Net Assets Applicable to 98,010,006 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,346,040 Net Asset Value Per Share—Admiral Shares $74.95 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $ ,
